DETAILED ACTION

Reasons for allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s RCE filed on 12/29/2020 has been reviewed by the examiner in view of prior arts of records Alwicker et a. (US 2012/0008814 A1) and prior art of records Alwicker fails to teach the cited claim limitations of “a first cured b-stage material disposed in the recess along an interface between the first endplate and the sidewall, wherein the first cured b-stage material acoustically seals at least a portion of the housing”. Prior art Alwicker teaches an earphone assembly comprises an inner housing comprising a balanced armature motor assembly and an outer housing comprising a nozzle configured to receive a sleeve for placement into a user's ear. At least a portion of the inner housing is integrally formed together with the outer housing. The inner housing may comprise both a base portion formed together with the outer housing and an inner cover portion formed together with the outer housing. However, prior art Alwicker fails to teach the cited claim limitations of “a first cured b-stage material disposed in the recess along an interface between the first endplate and the sidewall, wherein the first cured b-stage material acoustically seals at least a portion of the housing”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 13, 2021